Citation Nr: 0727161	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial rating for a right 
fifth finger disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2004 and January 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The claims for an increased rating for a right fifth finger 
disability, service connection for tinnitus, and entitlement 
to pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's hepatitis C is not causally related to his 
military service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the veteran's claim for service connection for 
hepatitis C, a VCAA notice letter was sent to the veteran in 
August 2004.  The letter provided him with notice of the 
evidence necessary to support his claim that was not 
on record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The August 2004 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of the letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice concerning hepatitis C was provided in August 2004, 
prior to the RO's initial denial in January 2005.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

With regard to the Dingess decision, the RO did not provide 
the veteran with notice of the disability rating and 
effective date elements of his claim.  Inasmuch as the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection for hepatitis C and 
no disability rating or effective date will be assigned, the 
RO's failure to provide this notice is no more than harmless 
error.   

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  
Private medical records were also obtained from Roger 
Williams General Hospital.  In September 2004, the RO sent 
him a "Risk Factors for Hepatitis C Questionnaire" and 
asked that he fill it out and return it.  He did not respond.  
There is no reported evidence that has otherwise not been 
obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim 
involving hepatitis C.

Legal Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A September 2004 VA treatment record indicates the veteran 
reported that he contracted hepatitis C and was treated 
during his military service.  He said that he did not seek 
any follow-up treatment when he left service.  A January 2005 
note indicates this was impossible since he was in the 
military in the 1970s.  Hepatitis C was not identified until 
1988 and a test was not commercially developed until 1990.  
Prior to 1988, it would have been noted as non-A or non-B 
hepatitis.  

The veteran's SMRs are negative for any indication of 
hepatitis or associated risk factors.  Risk factors for 
hepatitis C include intravenous drugs, intranasal cocaine 
use, high-risk sexual activity, hemodialysis, tattoos or body 
piercing, acupuncture with non-sterile needles, sharing 
toothbrushes or razors, blood transfusions, working in the 
medical field and being exposed to contaminated blood or 
fluids.  

Private medical records from Rogers Williams General Hospital 
indicate the veteran jumped from a 3-story building in 
January 1993.  He was intoxicated with alcohol and cocaine 
and a history of cocaine abuse was noted.  In November 1997, 
he was at a drug house and started a fight with a police 
officer.  He was punched in the nose and was brought into the 
hospital under police custody.

A January 2005 VA treatment record indicates the veteran 
tested positive for hepatitis C.  He reported that he had 
gotten a tattoo and had unprotected sex, but he denied any 
blood transfusions.  He did not state when these events 
occurred.

As mentioned, the veteran failed to respond to the RO's 
request that he fill out a questionnaire regarding his risk 
factors for hepatitis C.  The January 2005 VA treatment 
record indicates that he reported that he had gotten a tattoo 
and had had unprotected sex, but it is unclear whether this 
was during military service, before or afterwards.  The 
report of his June 1976 discharge physical does not note any 
identifying body marks or tattoos.  He does have a documented 
history of cocaine abuse after service.

The veteran has not been afforded a VA examination or 
opinion, however, he has failed to specifically identify any 
in-service risk factors for hepatitis C and there is 
otherwise no indication that hepatitis C was incurred during 
service.  Since there is no evidence of an event, injury or 
disease during service that may be associated with hepatitis 
C, a VA examination and opinion are not required.  38 C.F.R. 
§ 3.159(c)(4).  

For these reasons, the claim for service connection for 
hepatitis C must be denied because the preponderance of the 
evidence is unfavorable-meaning there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hepatitis C is denied.


REMAND

Increased Rating for a Right Fifth Finger Disability

The veteran currently has a 0 percent disability rating for 
his right fifth finger under Diagnostic Code 5227.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5227, unfavorable or 
favorable ankylosis of the little finger warrants a maximum 
of 0 percent.  In addition, a non-compensable evaluation is 
assigned for any limitation of motion of the little finger.  
The Note that follows Diagnostic Code 5227, however, provides 
that consideration should be made as to whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with the overall function of the 
hand.  The claims file reflects that the veteran was last 
afforded a VA examination in May 2004 at which time he 
reported that he was an auto technician by trade and that his 
finger disability affected his ability to grip his tools.  
Given the fact that it has been over three years since the 
veteran's last VA examination, the Board finds that the 
veteran should be afforded a new examination for purposes of 
ascertaining the current level of impairment and addressing 
the veteran's specific contention as it relates to the 
aforementioned rating criteria.  

Service Connection for Tinnitus

The RO denied the veteran's claim for service connection for 
tinnitus because, although he reported ringing in his ears, 
there was no diagnosis of tinnitus.  

In November 2005, the veteran submitted a copy of a VA 
audiology examination dated that same month.  The report of 
that examination indicates he reported that a grenade landed 
close to his right side during a training exercise and 
unexpectedly went off.  He said he noticed a ringing in both 
ears after this incident that never subsided and recently 
became worse.  He also reported working on and off in noisy 
environments, including the garment industry and automotive 
industry.  A specific diagnosis of tinnitus was not given, 
but it was noted that he was encouraged to open a claim for 
hearing loss and tinnitus.

The duty to assist provisions of the VCAA includes the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran has identified symptoms of tinnitus and an 
event during service that may be associated with this 
disability.  Unfortunately, however, there is not enough 
medical evidence to make a decision.  A medical examination 
and opinion are needed to determine whether the veteran has a 
diagnosis of tinnitus, and, if so, whether it is at least as 
likely as not (a 50 percent probability or greater) related 
to his military service.  

Pension

The Court has provided specific guidance on how a claim for a 
permanent and total disability rating for pension purposes 
should be adjudicated.  See, e.g., Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  Included in the instructions provided in the 
decisions of the Court is a requirement that the Board review 
the assignment of percentage ratings for each disability 
identified.  In instances where a percentage rating for each 
of the veteran's ratable disabilities has not been assigned 
by the RO, further development is required so that the Board 
can undertake the review process set out by the Court.  Id.  
Additionally, even where the RO has identified a disability 
and assigned a rating, further development may be required in 
order to apply the rating criteria by which the disability is 
evaluated properly.  Id.

In the instant case, on his June 2003 claim (VA Form 21-527), 
the veteran stated that he was totally disabled because of a 
lower spine injury.  In a November 2003 statement, he said 
that he fell from a 3-story house in 1994 and fractured his 
lower spine and heels, and injured his knees.  As a result of 
these injuries, he said he was unable to stand for long 
periods of time and unable to secure employment.  Medical 
records from Roger Williams General Hospital actually 
indicate that he jumped from a 3-story building in January 
1993.  Psychiatric consultation records note that he was 
intoxicated with alcohol and cocaine and attempted to commit 
suicide.  X-ray records indicate there was mild 
osteoarthritis of the lumbar spine and that he fractured his 
left hip and pelvis.  An open reduction was performed to 
repair the fracture.  He also fractured his left ankle and 
the third metatarsal of the right foot.  
The report of a December 2003 VA general medical examination 
indicates the veteran continued to complain of chronic low 
back pain and left hip pain.  The foregoing medical evidence 
suggests that the veteran's injuries were a result of willful 
misconduct; however, the RO has made no specific finding as 
to whether the veteran's injuries were due to willful 
misconduct thereby constituting a bar to the payment of 
pension benefits on the basis of these disabilities.  

The March 2005 rating decision notes that the veteran's 
combined rating for his nonservice-connected disabilities is 
0 percent.  The RO, however, did not specify a rating for a 
low back disorder and left hip disorder.  Nor was a rating 
provided for decreased hearing and urinary urgency diagnosed 
at the December 2003 VA examination.  The veteran was last 
afforded a VA general examination in December 2003.  He was 
not examined at that time for any residual disability 
associated with his diagnosed chronic hepatitis C.  Since 
that time, additional VA treatment records have been 
associated with the claims file, which show that the veteran 
has been followed for high blood pressure/hypertension and 
ocular migraine.  In light of the length of time since the 
last VA examination, and given that not all of the veteran's 
disabilities were examined at that time and medical evidence 
of additional disabilities, the Board finds that new 
examinations should be scheduled on remand.  Prior to 
arranging for the veteran to undergo VA examination, the RO 
or the AMC should obtain and associate with the record all 
pertinent, outstanding VA and private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Also, request that 
the veteran provide up-to-date 
information concerning his employment 
status, to include the hours worked and 
the income earned.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding pertinent medical records, 
including relevant treatment records from 
all treating VA clinics.  If the RO or 
AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.

3.  The RO or the AMC should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected right fifth [little] 
finger disability. The claims folder 
must be made available to and reviewed 
by the examiner.

In addition to range of motion testing, 
the examiner should provide an opinion 
with respect to whether the veteran's 
right little finger results in 
limitation of motion of the other 
digits or interferes with the overall 
function of the hand.

4.  The RO or the AMC should schedule the 
veteran for an appropriate VA examination 
to determine whether he has tinnitus.  If 
he does, the examiner is asked to express 
an opinion on whether the tinnitus is at 
least as likely as not (meaning 50 
percent probability or greater) related 
to the veteran's military service.  

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

The examiner should review the claims 
folder, including a complete copy of this 
remand.  The examiner must note that he 
or she has reviewed the claims file.  

5.  When all indicated record development 
has been completed, the RO or the AMC 
should schedule the veteran for any and 
all necessary VA examination(s) to obtain 
medical findings and opinion pertinent to 
evaluating the current severity of the 
remaining of his claimed disabilities, 
including low back, left hip, and 
hepatitis C disabilities as well as 
decreased hearing, urinary urgency, high 
blood pressure/hypertension, and ocular 
migraine disabilities.  The claims file, 
to include a complete copy of this 
Remand, must be made available to and 
reviewed by each examiner designated to 
examine the veteran.

All indicated tests must be conducted.  
Each examiner must provide a medical 
assessment of the effect of the veteran's 
disabilities on his ability to work.

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

6. The RO or AMC should also undertake 
any other development it determines to be 
warranted.

7. After all appropriate evidentiary 
development has been completed, the RO or 
the AMC should readjudicate the veteran's 
claims.  In doing so, the RO or the AMC 
should rate each of the veteran's ratable 
disabilities under the applicable 
schedular criteria and determine whether 
a permanent and total rating is warranted 
under the "average person" or 
"individual unemployability due to 
lifetime disabilities" standards, and 
whether extra-schedular consideration is 
warranted.  The RO or the AMC should also 
consider whether any current disability 
is due to willful misconduct.  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and provided the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


